Citation Nr: 0008692	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-32 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent 
prior to September 2, 1999 for the residuals of injury to the 
left ankle/foot.  

2.  Entitlement to a current evaluation in excess of 30 
percent for the residuals of injury to the left ankle/foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1970.  

A review of the record in this case discloses that, in 
September 1997, the veteran underwent arthroscopic 
examination of his left ankle, following which he was 
assigned a 100 percent evaluation (based on post surgical 
convalescence) from September 19 to November 1, 1997.  On 
November 1, 1997, the 20 percent evaluation previously in 
effect for the veteran's service-connected left ankle/foot 
disability was reinstated.  Beginning on March 25, 1999, the 
veteran was once again assigned a 100 percent evaluation 
(based on post surgical convalescence) following left ankle 
arthroscopy for osteochondritis dissecans.  On May 1, 1999, 
the 20 percent evaluation previously in effect for the 
veteran's service-connected left ankle/foot disability was, 
once again, assigned.  Following additional treatment for the 
veteran's left ankle/foot disability, the Regional Office 
(RO) in a rating decision of October 1999, assigned a 30 
percent evaluation for the veteran's service-connected 
residuals of injury to the left ankle/foot, effective from 
September 2, 1999.  The veteran voiced his disagreement with 
that decision, and the current appeal ensued.  


REMAND

As noted above, the veteran is currently in receipt of a 30 
percent evaluation for his service-connected left ankle/foot 
disability, based on evidence of severe impairment of his 
left foot and/or ankle.  However, recently submitted evidence 
raises some question as to the current severity of the 
veteran's left ankle/foot disability.  In that regard, while 
at the time of a recent Department of Veterans Affairs (VA) 
orthopedic examination in November 1998, there was some 
tenderness to palpation of the veteran's left ankle, the 
veteran displayed a "complete range of motion" of that 
ankle.  However, in September 1999, approximately six months 
following the veteran's arthroscopic surgery, the veteran 
complained of "significant pain" in his left ankle, 
necessitating the use of a cane or walker, and 
"significantly" altering his lifestyle and quality of life.  
Physical examination of the veteran's left ankle showed pain 
on range of motion with guarding, as well as maximum 
dorsiflexion of "5 degrees' plantar flexed from 
perpendicular," accompanied by significant edema around the 
ankle and mid foot.  

The Board notes that, in September 1999, the veteran's VA 
podiatrist wrote that he had been treating the veteran for 
severe traumatic arthritis of the left ankle, subtalar, and 
calcaneocuboid joints, the destructive condition of which 
would require surgical arthrodesis to alleviate the veteran's 
pain.  Additionally noted was that the veteran's 
postoperative course would require that the veteran remain 
non weight bearing for approximately three months, and 
undergo physical therapy for approximately 1 to 2 months.  

Based on the aforementioned, and, in particular, the 
possibility of potential arthrodesis of the veteran's 
service-connected left ankle/foot, the Board is of the 
opinion that further development is required prior to a final 
adjudication of the veteran's claim.  Accordingly, the case 
is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
current severity of his service-connected 
left ankle/foot disability.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  To that end, the 
orthopedic examiner should report 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically range of motion, with an 
explanation as to what is the normal 
range of motion and pain on use, and 
comment on the functional limitation, if 
any, caused by the veteran's 
service-connected residuals of left 
ankle/foot injury.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the 
examiner should specifically comment as 
to whether the veteran, as a result of 
his service-connected left ankle/foot 
disability, currently experiences actual 
"loss of use" of his left foot.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
increased evaluations (both prior to and 
subsequent to September 2, 1999) for the 
veteran's service-connected residuals of 
left ankle/foot injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

In this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


